J-S33022-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,            : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                   Appellee              :
                                         :
           v.                            :
                                         :
ALFREDO VILLANUEVA,                      :
                                         :
                   Appellant             : No. 1665 EDA 2014

                   Appeal from the PCRA Order May 9, 2014,
                  Court of Common Pleas, Philadelphia County,
                Criminal Division at No. CP-51-CR-0005690-2007

BEFORE: FORD ELLIOTT, P.J.E., DONOHUE and LAZARUS, JJ.

MEMORANDUM BY DONOHUE, J.:                           FILED JUNE 10, 2015

     Alfredo Villanueva (“Villanueva”) appeals from the order of court

denying and dismissing his petition filed pursuant to the Post Conviction

Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     In 2008, Villanueva was convicted, following a jury trial, of aggravated

assault, carrying a firearm without a license, possession of a firearm by a

minor, reckless endangerment, assault, and possession of an instrument of

crime.   The trial court ordered a pre-sentence investigation and mental

health evaluation, and scheduled sentencing for April 29, 2008. The day

before this hearing, Villanueva filed a motion for extraordinary relief. The

trial court continued sentencing until May 7, 2008. On that date, Villanueva

requested a continuance, which the trial court granted.          It deferred

sentencing until July 3, 2008, and then again until July 16, 2008. On July
J-S33022-15


16, 2008, Villanueva’s counsel was unavailable, and so sentencing was

rescheduled for August 14, 2008.      On that date, the trial court sentenced

Villanueva to an aggregate term of five to ten years of incarceration. This

Court affirmed Villanueva’s judgment of sentence on direct appeal.           In

August 2011, Villanueva filed a timely pro se PCRA petition.      Counsel was

appointed, and an amended PCRA petition was filed on Villanueva’s behalf.

On April 11, 2014, the PCRA court sent notice of its intent to dismiss the

petition pursuant to Pa.R.Crim.P. 907, and on May 9, 2014, the PCRA court

denied and dismissed Villanueva’s PCRA petition.

      This appeal follows, in which Villanueva asks whether “the [PCRA

court] err[ed] in failing to hold an evidentiary hearing and grant PCRA relief

where trial counsel failed to protect [Villanueva’s] right to a speedy

sentencing under the Rules of Criminal Procedure?” Villanueva’s Brief at 8.

      We begin by noting that “[i]n reviewing the denial of PCRA relief, we

examine whether the PCRA court's determination is supported by the record

and free of legal error. The scope of review is limited to the findings of the

PCRA court and the evidence of record, viewed in the light most favorable to

the prevailing party at the trial level.” Commonwealth v. Miller, 102 A.3d

988, 992 (Pa. Super. 2014) (internal citation omitted). Additionally, “[t]he

right to an evidentiary hearing on a post-conviction petition is not absolute.

It is within the PCRA court’s discretion to decline to hold a hearing if the

petitioner's claim is patently frivolous and has no support either in the record



                                     -2-
J-S33022-15


or other evidence.”   Commonwealth v. Walls, 993 A.2d 289, 295 (Pa.

Super. 2010) (internal citations omitted).

      The issue that Villanueva contends was meritorious, and therefore

deserving of a hearing, is his claim that trial counsel was ineffective for

failing to argue that Villanueva’s speedy trial rights were violated because he

was sentenced beyond the ninety-day timeframe provided in Pa.R.Crim.P.

704. See Villanueva’s Brief at 12-14. Villanueva recognizes that in order to

establish a claim of ineffective assistance of counsel he must satisfy a three-

pronged test.1 Id. at 13 (citing Strickland v. Washington, 104 S.Ct. 2052

(1984) and Commonwealth v. Pierce, 527 A.2d 973 (Pa. 1987)).

However, he does not discuss these factors relative to the facts of his case

or offer any substantive analysis of his claim.            The Rules of Appellate

Procedure require that appellants adequately develop each issue raised with

discussion of pertinent facts and pertinent authority. See Pa.R.A.P. 2119. It

is not this Court’s responsibility to comb through the record seeking the

factual   underpinnings   of   an   appellant’s   claim.     Commonwealth      v.

Mulholland, 702 A.2d 1027, 1034 n.5 (Pa. 1997). Further, this Court will

not become counsel for an appellant and develop arguments on an


1
  To prove ineffective assistance of his trial counsel, an appellant must show
(i) that the underlying claim is of arguable merit; (ii) that counsel had no
reasonable basis designed to effectuate the appellant’s interests for the act
or omission in question; and (iii) that counsel's ineffectiveness actually
prejudiced the appellant. Commonwealth v. Moser, 921 A.2d 526, 531
(Pa. Super. 2007). The failure to meet any prong of this test requires that
the claim be dismissed. Id.


                                       -3-
J-S33022-15


appellant’s behalf.   Commonwealth v. Gould, 912 A.2d 869, 873 (Pa.

Super. 2006).   It was Villanueva’s responsibility to provide an adequately

developed argument by identifying the factual bases of his claim and

providing citation to and discussion of relevant authority in relation to those

facts. Because he has failed to do so, we find this issue waived.2

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/10/2015




2
  Even if we were not to find this issue waived, we would conclude that it has
no merit.     The only discernable argument presented is Villanueva’s
statement that PCRA court erred in finding “the delays were the fault of
[Villanueva]” as “there is nothing in the record to warrant such an
assumption. As the record … is silent as to the reasons for the delay, an
evidentiary hearing was warranted to determine that crucial factor[.]”
Villanueva’s Brief at 14. He is mistaken. The record contains docket entries
dated May 7, 2008, June 25, 2008, July 3, 2008 and July 16, 2008 indicating
that the continuances granted on those dates were made at Villanueva’s
request. Thus, the reasons for these continuances are apparent on the face
of the record. We note that he also states that a hearing was required so
that he could establish prejudice. Villanueva’s Brief at 14. Villanueva does
not so much as allege how he was prejudiced, or how a hearing would allow
him to establish prejudice. This bald statement does not entitle Villanueva
to a hearing. See Commonwealth v. Watkins, 108 A.2d 692, 73
(Pa. 2014).


                                     -4-